DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7, 12-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper (US 2013/0012928) in view of Lee (US 7,819,884).
Regarding claim 1, Cooper teaches a surgical instrument, comprising: a shaft (14): an end effector (12), a wrist coupling the end effector to the shaft (10 couples 14 to 12), the wrist having a central channel extending along a length of the wrist (wrist with central channel within the wrist as in Figs. 5-7); and an insert guide member positioned in the central channel (guide member 70 within 74), the insert guide member comprising: an exterior lateral wall extending between a first end and a second end of the insert guide member (wall of 70 with a wall side facing 74); an interior lateral wall extending between the first end and the second end (wall of 70 facing inward), the interior lateral wall defining a bore (wall of 70 forms a cavity); and a passage extending from the first end of the insert guide member to the second end of the insert guide member (passage as one of 54).Cooper teaches wherein the passage comprises a first portion extending through the insert guide member between an interior lateral wall of the insert guide member and the exterior lateral wall of the insert guide member (70 within 74), but is silent regarding a second portion intersecting the exterior lateral wall of the insert guide member.
Lee teaches similar passageways that extend between an internal and external lateral wall of 662, with a second portion intersecting the exterior lateral wall of the insert guide member (Fig. 8, with passageways defined by 617, 616 going through 662).It would have been obvious to one of ordinary skill in the art to that in the Cooper wrist, the cuts for articulation as in Fig. 7 would result in holes of 54 going through an external wall as in Lee. This is a known configuration as seen by Lee to allow for cables to run alongside the central lumen.
Regarding claim 2, Cooper is not explicit, but Lee wherein the second portion of the passage exhibits an angular displacement along at least a portion of a length of the insert guide member about a longitudinal axis of the insert guide member (angular displacement of 616, 617 relative to the bellows 662 along a longitudinal axis).It would have been obvious to one of ordinary skill in the art to that in the Cooper wrist, the cuts for articulation as in Fig. 7 would result in holes of 54 going through at an angle an external wall as in Lee. This is a known configuration as seen by Lee to allow for cables to run alongside the central lumen.
Regarding claim 3, Cooper isn’t explicit regarding the second portion, but Lee teaches wherein the second portion of the passage follows a non-helical path along the portion of the length of the insert guide member (616, 617 not in a helical path).It would have been obvious to one of ordinary skill in the art to that in the Cooper wrist, the cuts for articulation as in Fig. 7 would result in holes of 54 going through at an angle an external wall as in Lee. This is a known configuration as seen by Lee to allow for cables to run alongside the central lumen.
Regarding claim 4, Cooper teaches wherein the first portion of the passage is parallel to a longitudinal axis of the insert guide member (passages 54 parallel to the central lumen as in Figs. 6-7).
Regarding claim 5, Cooper teaches wherein the bore of the insert guide member is concentric with a longitudinal axis of the insert guide member (Fig. 7, bore through the center of the guide member).
Regarding claim 6, Cooper teaches wherein the first portion and second portion of the passage are radially offset from the bore of the insert guide member (54 radially offset from the center lumen as in at least Figs. 6-7).
Regarding claim 7, Cooper teaches the instrument further comprising an actuation member received in the bore of the insert guide member and operably coupled to actuate the end effector (par. [0069] center of tube fore gripping cables).
Regarding claim 12, Cooper teaches wherein the end effector comprises opposing jaw members (at least Fig. 1).
Regarding claim 13, Cooper teaches wherein the insert guide member comprises: a proximal portion extending at least partially within the shaft (portion of wrist within shaft as in Fig. 2); a distal portion extending at least partially within a component of the end effector (Fig. 2, with a portion of wrist within end effector); and an intermediate portion between the proximal portion and the distal portion (wrist portion 10 between end effector and shaft).
Regarding claim 14, Cooper teaches wherein the intermediate portion extends at least partially within the wrist (portion of 70 is within wrist 74).
Regarding claim 15, Cooper teaches wherein the proximal portion, intermediate portion, and distal portion are formed as a single component (70 as one component).
Regarding claim 16, Cooper teaches wherein the proximal portion and distal portion have a diameter larger than a diameter of the intermediate portion (the proximal and distal portions of 70 that do not have cutouts have a larger diameter than the intermediate portions with cutouts).
Regarding claim 17, Cooper teaches wherein the wrist comprises two or more joints (joints formed by 72).
Regarding claim 18, Cooper teaches wherein the two or more joints comprise articulation axes oriented along different directions (cutouts on alternating and orthogonal directions as in par. [0077]).
Regarding claim 19, Cooper teaches wherein the two or more joints comprise articulation axes orthogonal to one another (cutouts on alternating and orthogonal directions as in par. [0077]).
Regarding claim 20, Cooper teaches a surgical instrument, comprising:
a shaft (14):
an end effector (12),
a wrist coupling the end effector to the shaft (10 coupling 14 and 12), the wrist having a central channel extending along a length of the wrist through a first end portion and a second end portion of the wrist (wrist with central channel within the wrist as in Figs. 5-7); and
an insert guide member positioned in the central channel (guide member 70 within 74), the insert guide member comprising: an exterior lateral wall extending between a first end and a second end of the insert guide member (wall of 70 with a wall side facing 74); an interior lateral wall extending between the first end and the second end (wall of 70 facing inward), the interior lateral wall defining a bore (inward facing wall of 70 with lumen as in Fig. 7); and a passage intersecting the exterior lateral wall of the insert guide member, wherein at least a first portion of the passage follows a non-helical path along the wrist (Fig. 6-7, 54 nonhelical along the axis at a proximal end).
Cooper is silent regarding a second portion intersecting the exterior lateral wall of the insert guide member.
Lee teaches similar passageways that extend between an internal and external lateral wall of 662, with a second portion intersecting the exterior lateral wall of the insert guide member (Fig. 8, with passageways defined by 617, 616 going through 662).It would have been obvious to one of ordinary skill in the art to that in the Cooper wrist, the cuts for articulation as in Fig. 7 would result in holes of 54 going through an external wall as in Lee. This is a known configuration as seen by Lee to allow for cables to run alongside the central lumen.
Regarding claim 21, Cooper teaches wherein the passage comprises a first passage, and wherein the insert guide member further comprises a second passage diametrically opposite the first passage (opposed passages 54 as in at least Fig. 6).
Regarding claim 22, Cooper teaches wherein a second portion of the passage is formed along a linear path in parallel with a longitudinal axis of the insert guide member (second portion of 54 at a distal end parallel to the longitudinal axis of the guide member as in Fig. 6).
Regarding claim 23, Cooper teaches wherein the second portion of the passage is formed between the interior lateral wall and exterior lateral wall of the insert guide member (lumens 54 along both proximal and distal sections of the wall).
Claim(s) 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cooper in view of Lee, in view of Manzo (US 2012/0215220).
Regarding claim 8, Cooper is not explicit regarding the device further comprising at least one flux conduit received in the passage.However, Manzo teaches conductors 11a-b in side passages as in par [0087].It would have been obvious to one of ordinary skill in the art to modify Cooper such that conductors are used in the side passages, as in Manzo, as lumens that may be used to deliver conductors to the end effectors.
Regarding claim 9, Cooper is not explicit, but Manzo teaches wherein the at least one flux conduit is operably coupled to the end effector (par. [0087]).It would have been obvious to one of ordinary skill in the art to modify Cooper such that conductors are used in the side passages, as in Manzo, as lumens that may be used to deliver conductors to the end effectors.
Regarding claim 10, Cooper is not explicit, but Manzo teaches wherein the flux conduit comprises an electrical conductor (par. [0087] electrical conductor).It would have been obvious to one of ordinary skill in the art to modify Cooper such that conductors are used in the side passages, as in Manzo, as lumens that may be used to deliver conductors to the end effectors.
Regarding claim 11, Cooper teaches wherein the end effector comprises an electrode configured to deliver electrosurgical energy (par. [0058]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Newton (US 2010/0042097) teaches conductive lumens through a wrist.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BO OUYANG/Examiner, Art Unit 3794                                                                                                                                                                                                        
/MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794